DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 11/26/2019 is acceptable.
                                                       Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

 
       This application is in condition for allowance except for the following formal matters:
         Title
         The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
        Claims
        In claims 11-13, line 1, a phrase of “The method of manufacturing a display” should replace by – The method of preparing a display --.
                                        Allowable Subject Matter
4.    Claims 1-13 are allowed.

      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display, comprising a plurality of electrical conductors filled in the plurality of first openings and on a portion of the pixel definition layer around the plurality of first openings, wherein the plurality of electrical conductors have a plurality of protruding portions higher than the pixel definition layer; an electroluminescent layer covering an upper surface of the electrical conductors and a sidewall and a bottom of the plurality of second openings; and a plurality of cathodes covering the electroluminescent layer and electrically connected to sidewalls of the plurality of electrical conductors respectively, in combinations with the other structures as cited in the independent claims 1 and 4.
        Claims 2-3 and 5-9 are directly depend on the independent claims 1 and 4.     
       Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method of preparing a display, comprising a steps of S50, forming a plurality of electrical conductors filled in the plurality of first openings and on a portion of the pixel definition layer around the plurality of first openings, wherein the plurality of electrical conductors have a plurality of protruding portions higher than the pixel definition layer; S60, forming an electroluminescent layer on an upper surface of the electrical conductor and a sidewall and a bottom of the plurality of second openings; and S70, forming a plurality of cathodes on the electroluminescent layer and electrically connected to sidewalls of the plurality of electrical conductors respectively, in combinations with the other steps as cited in the independent claim 10.
        Claims 11-13 are directly or indirectly depend on the independent claim 10.     
         Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
          A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                 Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM et al. (U.S. Publication No. 2015/00971716 A1), and Ono et al. (U.S. Publication No. 2014/0264315 A1).
                                                     Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    
/PHUC T DANG/Primary Examiner, Art Unit 2892